[Cite as In re T.P., 2022-Ohio-903.]


                                           COURT OF APPEALS
                                          KNOX COUNTY, OHIO
                                       FIFTH APPELLATE DISTRICT


    IN THE MATTER OF: T.P.                         :    JUDGES:
                                                   :
                                                   :    Hon. Earle E. Wise, Jr., P.J.
                                                   :    Hon. John W. Wise, J.
                                                   :    Hon. Patricia A. Delaney, J.
                                                   :
                                                   :    Case No. 21CA25
                                                   :
                                                   :
                                                   :
                                                   :
                                                   :    OPINION


  CHARACTER OF PROCEEDING:                             Appeal from the Knox County Court of
                                                       Common Pleas, Juvenile Division, case
                                                       no. 2202067



  JUDGMENT:                                            AFFIRMED




  DATE OF JUDGMENT ENTRY:                              March 21, 2022




  APPEARANCES:


    For Appellee Knox Co. JFS:                          For Appellant Mother:

    ASHLEY L. JOHNS                                     DEVIN M. TRAINER
    KNOX CO. JFS                                        KNOX CO. PUBLIC DEFENDER
    117 East High Street                                110 East High Street
    Mount Vernon, OH 43050                              Mount Vernon, OH 43050
Knox County, Case No. 21CA25                                                          2

Delaney, J.

      {¶1} Mother L.P. appeals from the October 27, 2021 Judgment Entry of the Knox

County Court of Common Pleas, Juvenile Division granting permanent custody of her two

minor children, H.P. (“Daughter”) and T.P. (“Son”), to appellee Knox County Department

of Job and Family Services (“Agency”).

      {¶2} The instant case is related to that of H.P., 5th District Knox 21CA24. The

cases are related but not consolidated.

                        FACTS AND PROCEDURAL HISTORY

      {¶3} Mother is the biological mother of Daughter and Son. The identity of the

children’s father(s) is/are unknown. At the time of the permanent custody hearing on

September 28, 2021, Daughter was approximately 17 years old and Son was

approximately 7 years old.

      {¶4} Until May 2020, Daughter and Son were in the legal custody of a family

named Keller. The Kellers do not appear in the instant case, have not had contact with

the Agency, and do not seek further custodial arrangements with the children.

      {¶5} On May 4, 2020, the Agency filed an ex parte motion seeking temporary

custody of the children based upon allegations of physical abuse in the Keller home. The

trial court granted temporary custody of the children to the Agency. On May 5, 2020, the

Agency filed complaints alleging abuse, neglect, and dependency.

      {¶6} The children were continued in the temporary custody of the Agency on

June 1, 2020. At an adjudicatory hearing on July 2, 2020, the trial court found the minor

children to be dependent pursuant to R.C. 2151.04(C) based upon agreement of the

parties and continued the Agency’s temporary custody. A dispositional hearing was held
Knox County, Case No. 21CA25                                                           3

on July 29, 2020; the trial court adopted a case plan and continued the Agency’s

temporary custody. Review hearings were held on October 1, 2020, December 29, 2020,

and April 15, 2021; at each review, the trial court continued the Agency’s temporary

custody.

       {¶7} On July 8, 2021, the Agency moved for permanent custody. An evidentiary

hearing was held on September 28, 2021. On October 27, 2021, the trial court filed a

judgment entry granting permanent custody of the children to the Agency.

       Permanent custody motion arose from psychological evaluation of Mother

       {¶8} The following evidence is adduced from the record of the permanent

custody hearing on September 28, 2021.

                            Mother’s interview with Dr. Robin Tener

       {¶9} Dr. Robin Tener, a clinical psychologist, met with Mother in September 2021

to evaluate whether the children could be placed with her after removal from the Kellers.

At the time of this meeting, Mother was in the company of Caregiver, with whom Mother

lived at the time. Caregiver was responsible for driving Mother to and from doctor’s

appointments and supervising her general well-being. Tener opined that Mother was not

capable of taking care of herself without the close supervision of Caregiver.

       {¶10} Tener perceived Mother to be very dependent on Caregiver, to the extent

that Mother did not know her own doctors or healthcare providers. Caregiver had to

provide all relevant information to Tener. Ultimately Mother’s relationship with Caregiver

ended due to a physical assault, although the roles of perpetrator and victim are not in

the record.
Knox County, Case No. 21CA25                                                           4

      {¶11} Mother could not complete all of the testing Tener required because she

was unable to understand the questions. Although Tener could read the questions to her,

Tener could not interpret or explain them for Mother. Consequently some portions of the

intellectual and cognitive testing remained incomplete. Tener testified Mother did not

have the intellectual capacity to read and understand the questions.

      {¶12} Tener concluded she has “many, many concerns” about Mother’s ability to

function independently as an adult without a tremendous amount of external support.

Specifically, Tener cited Mother’s ability to make decisions, take medications, determine

her own safety, manage anger, determine the children’s needs, and understand her own

health and welfare requirements are significant deficits for Mother. Tener described

Mother as a very vulnerable person capable of being exploited.

      {¶13} At the time of the initial meeting with Tener, Mother was married but had

little or no contact with Husband. Mother said Husband was not supportive of her financial

or emotional needs and failed to communicate for months at a time while he visited an

ex-wife and children in his country of origin. Mother told Tener Husband “married her for

a green card” two months after she met him and she intended to divorce him. Mother

married Husband at the instigation of Brother-in-Law, who was married to Mother’s

neighbor, Sister-in-Law. Mother described frustration with her marriage because

Husband failed to acknowledge any relationship with her. Tener also testified Mother

knew Daughter expressed a lot of anxiety regarding Mother’s relationship with Husband,

and Daughter does not want to live with Husband.

      {¶14} Mother’s hope for reunification with the children in March 2021, therefore,

depended upon her plan for the children to move into the trailer with her and Caregiver.
Knox County, Case No. 21CA25                                                             5

This was never a viable option, however, because Caregiver told Mother there was no

room in the trailer for the children. Moreover, the Agency would not approve placement

of the children in Caregiver’s home because Caregiver had her own history with

Children’s Services.

       {¶15} However, when Mother’s relationship with Caregiver fell through, she

moved to Columbus with Husband, which will be addressed infra.

       {¶16} Tener noted that Mother’s mental, emotional, and physical problems cannot

be resolved. Mother was born with fetal alcohol syndrome and has significant

impairments in her cognitive functions and reasoning processes. In Tener’s opinion,

Mother lacks the basic necessary skills to care for herself and her minor children, and no

programming exists that can resolve these difficulties.

                                  Daughter’s institutionalization

       {¶17} At the time of the permanent custody hearing, Daughter was

institutionalized at Fox Run Center for Children and Adolescents, and a therapist testified

about her treatment there.

       {¶18} Daughter has diagnoses of major depressive disorder, ADHD, anxiety

disorder, and confirmed childhood physical abuse. She was also undergoing evaluation

for additional possible diagnoses of P.T.S.D. and childhood sexual abuse. Daughter was

admitted to the facility in June 2021 and as of September, treatment had just begun

because it took months to stabilize her behaviors. The therapist testified that Daughter

has attempted suicide many times; self-harms; has frequent suicidal ideations; refuses

school and therapy groups; and suffers from severe depression. Daughter was on

numerous restrictions in the facility to keep her safe; for example, she was observed every
Knox County, Case No. 21CA25                                                            6

5 minutes and allowed limited clothing to prevent her from harming herself. Daughter

was expected to remain at Fox Run until at least summer 2022, and the therapist testified

it is impossible to predict what her discharge plan will look like. Daughter’s history of

trauma, self-harm, grief, and loss will continue to require intensive therapy.

       {¶19} The therapist also testified about Daughter’s relationship with Mother; during

her time at Fox Run, Mother and Daughter have had one supervised phone call. The

call was “pleasant” but Mother made unfulfilled promises to Daughter, a habit of

Mother’s which characterizes her relationship with both children. The therapist said

Mother’s unfulfilled promises lead to “increased behaviors” by Daughter, and Daughter

has not asked to speak to Mother again. In therapy, Daughter has stated she is afraid of

Mother; she described living in a cluttered home with Mother and having to care for her

sibling because Mother would disappear for hours at a time.

       {¶20} Ultimately, the therapist concluded, Daughter cannot function in a living

environment with Mother and such an arrangement would not be safe for Mother or the

children. Daughter needs permanency, stability, and adults who are willing and able to be

consistently engaged with her.

                                   Son is stable in foster home

       {¶21} The family’s ongoing caseworker testified about her history with the case

and each child individually.

       {¶22} After removal from the Kellers, Son was ultimately placed with Foster

Mother, where he remains to this day. Son is described as stable and well-adjusted; he

does well in the foster home and has a good relationship with other foster children in the

home. Son is in therapy to maintain his stability and does have supervised visitation with
Knox County, Case No. 21CA25                                                         7

Mother. Mother is appropriate with Son although their relationship is more like friends

than parent and child; for example, Mother frequently brought Son large amounts of candy

until she recently understood he needs to eat more healthfully. Again, Mother makes

many promises to Son that are not fulfilled.

       {¶23} After removal from the Kellers and before her placement at Fox Run,

Daughter had a chaotic history of placements. She was hospitalized several times for

suicidal ideations. She was initially placed with the same Foster Mother as Son, but

Foster Mother was not equipped to handle Daughter’s special needs. Daughter had

several behavioral placements and acted out severely, running away, self-harming, and

becoming violent with staff. She was moved to a group home; in that setting, she was

aggressive with residents and staff, was hospitalized at least four times, and ran away

twice. During one of the runaway periods, Daughter was sexually assaulted. Ultimately

Daughter was institutionalized at Fox Run and for therapeutic reasons, she has no

visitation with Mother.

       {¶24} Mother has been compliant with the Agency and is “easy to work with.” The

caseworker noted Mother works on her mental health, has obtained stable housing, and

is “appropriate” with the children, but she has not been ordered to complete a parenting

class because she could not understand the class. The caseworker has visited Mother’s

residence in Columbus with Husband, which is very clean and stocked with Mother’s

medications and groceries.

       {¶25} There are no appropriate kinship placements for the children. Although

Mother requested a background check for Husband, the caseworker could not reach

Husband and his green card was due to expire soon. Husband spends significant
Knox County, Case No. 21CA25                                                           8

amounts of time outside the country and has little or no contact with Mother during those

periods. Husband has had no contact at all with Daughter and has had only phone

contact with Son.

      {¶26} The caseworker testified that the psychological evaluation of Mother by Dr.

Tener is the basis for the permanent custody motion. Despite Mother’s good relationship

with the Agency, the Agency must pursue permanent custody of the children because

Mother is not capable of meeting their needs.

                       Testimony of Mother, Husband, and Sister-in-Law

      {¶27} Mother testified on her own behalf and clearly loves her children. She said

she is learning to take better care of herself and described a positive living environment

with Husband and Sister-in-Law. Mother acknowledged she once believed Husband

married her for a green card but said he is now supportive. She acknowledged she is still

learning how to address her children’s needs.

      {¶28} Husband testified he does not speak English well and his green card is

expiring soon, although he has applied for a new one. He works for Door Dash and a

moving company. He doesn’t understand the question when asked if he has a criminal

record. He has children of his own, including a son who lives with him in the Columbus

residence, which Husband owns with his cousin.

      {¶29} Sister-in-Law is in the process of divorcing Husband’s brother, whose

whereabouts are unknown. She has a 14-year-old child but gave legal custody of the

child to a relative. She met Mother when they were neighbors and introduced Mother to

Husband. Sister-in-Law does not know Mother’s children or anything about their needs.
Knox County, Case No. 21CA25                                                          9

                     Guardian ad litem recommends permanent custody

      {¶30} Finally, the trial court admitted the written report of the guardian ad litem

(GAL) and asked the GAL for his opinion on the record. The GAL recommended that the

trial court grant the motion for permanent custody and noted the children have not been

in Mother’s physical custody for over 5 years. The GAL is sympathetic to Mother and her

efforts, but Mother’s deficiencies cannot be remedied and the needs of the children are

too great. The GAL further noted the children are not bonded to each other and do not

want to live together in the same environment; Daughter has been violent toward Son.

Neither Daughter nor Son have asked to live with Mother.

      {¶31} The trial court took the matter under advisement and on October 27, 2021,

issued a Judgment Entry granting permanent custody of the children to the Agency.

      {¶32} Mother now appeals from the trial court’s Judgment Entry.

      {¶33} Mother raises one assignment of error:

                             ASSIGNMENT OF ERROR

      {¶34} “THE JUDGMENT OF THE TRIAL COURT THAT THE BEST INTERESTS

OF THE CHILDREN WOULD BE SERVED BY GRANTING PERMANENT CUSTODY

WAS AGAINST THE MANIFEST WEIGHT AND SUFFICIENCY OF THE EVIDENCE.”

                                      ANALYSIS

      {¶35} In her sole assignment of error, Mother argues the trial court’s decision

granting permanent custody of the minor children to the Agency is against the manifest

weight and sufficiency of the evidence. We disagree.

      {¶36} R.C. 2151.414(B)(1) states permanent custody may be granted to a public

or private agency if the trial court determines by clear and convincing evidence at a
Knox County, Case No. 21CA25                                                               10

hearing held pursuant to division (A) of R.C. 2151.414 that it is in the best interest of the

child and any of the following apply:

                     (a) The child is not abandoned or orphaned * * * and the child

              cannot be placed with either of the child's parents within a

              reasonable time or should not be placed with the child's parents.

                     (b) The child is abandoned.

                     (c) The child is orphaned, and there are no relatives of the

              child who are able to take permanent custody.

                     (d) The child has been in the temporary custody of one or

              more public children services agencies or private child placing

              agencies for twelve or more months of a consecutive twenty-two-

              month period * * *

                     (e) The child or another child in the custody of the parent or

              parents from whose custody the child has been removed has been

              adjudicated an abused, neglected, or dependent child on three

              separate occasions by any court in this state or another state.

       {¶37} R.C. 2151.414(B) provides a two-pronged analysis the trial court is required

to apply when ruling on a motion for permanent custody. In practice, the trial court will

determine whether one of the four circumstances delineated in R.C. 2151.414(B)(1)(a)

through (d) is present before proceeding to a determination regarding the best interest of

the child.

       {¶38} A trial court's decision to grant permanent custody of a child must be

supported by clear and convincing evidence. The Ohio Supreme Court has defined “clear
Knox County, Case No. 21CA25                                                             11

and convincing evidence” as “[t]he measure or degree of proof that will produce in the

mind of the trier of fact a firm belief or conviction as to the allegations sought to be

established. It is intermediate, being more than a mere preponderance, but not to the

extent of such certainty, as required beyond a reasonable doubt, as in criminal cases.”

Cross v. Ledford, 161 Ohio St. 469, 120 N.E.2d 118 (1954); In re: Adoption of Holcomb,

18 Ohio St.3d 361, 481 N.E.2d 613 (1985). In reviewing whether the trial court based its

decision upon clear and convincing evidence, “a reviewing court will examine the record

to determine whether the trier of facts had sufficient evidence before it to satisfy the

requisite degree of proof.” State v. Schiebel, 55 Ohio St.3d 71, 74, 564 N.E.2d 54 (1990);

See also, C.E. Morris Co. v. Foley Constr. Co., 54 Ohio St.2d 279, 376 N.E.2d 578 (1978).

If the trial court's judgment is “supported by some competent, credible evidence going to

all the essential elements of the case,” a reviewing court may not reverse that judgment.

Schiebel, 55 Ohio St.3d at 74.

       {¶39} Moreover, “an appellate court should not substitute its judgment for that of

the trial court when there exists competent and credible evidence supporting the findings

of fact and conclusion of law.” Id. Issues relating to the credibility of witnesses and the

weight to be given the evidence are primarily for the trier of fact. As the court explained

in Seasons Coal Co. v. Cleveland, 10 Ohio St.3d 77, 80, 461 N.E.2d 1273 (1984): The

underlying rationale of giving deference to the findings of the trial court rests with the

knowledge that the trial judge is best able to view the witnesses and observe their

demeanor, gestures, and voice inflections, and use these observations in weighing the

credibility of the proffered testimony. Moreover, deferring to the trial court on matters of

credibility is “crucial in a child custody case, where there may be much evident in the
Knox County, Case No. 21CA25                                                             12

parties’ demeanor and attitude that does not translate to the record well.” Davis v.

Flickinger, 77 Ohio St.3d 415, 419, 674 N.E.2d 1159 (1997); see, also, In re: Christian,

4th Dist. Athens No. 04CA10, 2004-Ohio-3146; In re: C.W., 2nd Dist. Montgomery No.

20140, 2004-Ohio-2040.

                                     R.C. 2151.414(B)(1)(d)

       {¶40} In the instant case, the trial court concluded that R.C. 2151.414(B)(1)(d)

applied to the children, to wit, they were in the temporary custody of the Agency for twelve

or more months of a consecutive twenty-two-month period. The children were placed in

the temporary custody of the Agency on May 4, 2020, over sixteen months before the

hearing took place. We find the trial court's judgment on this point is supported by

competent, credible evidence. Schiebel, supra, 55 Ohio St.3d at 74. Mother does not

dispute this fact.

       {¶41} This Court has adopted the position that proof of temporary custody with an

agency for twelve or more months of a consecutive twenty-two-month period alone is

sufficient to award permanent custody. Matter of O.M., 5th Dist. Coshocton No.

20CA0017, 2021-Ohio-1310, 2021 WL 1424200, ¶ 33 citing In the Matter of A.S., V.S.,

and Z.S., 5th Dist. Delaware No. 13 CAF 050040, 2013-Ohio-4018. Therefore, a finding

that grounds existed for permanent custody cannot be against the manifest weight of the

evidence. Matter of L.G., 5th Dist. Stark No. 2020-CA-00139, 2021-Ohio-743, ¶ 36.

                                  Reasonable Period of Time

       {¶42} Having determined the children were in the temporary custody of the

Agency for over twelve months of a consecutive twenty-two-month period, the trial court

was not required to make findings as to a reasonable period of time under R.C.
Knox County, Case No. 21CA25                                                             13

2151.414(E). Nevertheless, the trial court additionally found the children could not be

placed with Mother within a reasonable period of time and should not be placed with

Mother. See, In re DA.J., 8th Dist. Cuyahoga No. 110393, 2012-Ohio-3102, ¶ 61.

       {¶43} R.C. 2151.414(E) sets out the factors relevant to determining whether a

child cannot be placed with either parent within a reasonable period of time or should not

be placed with the parents. The section states in pertinent part the following:

                     (E) In determining at a hearing held pursuant to division (A) of

              this section or for the purposes of division (A)(4) of section 2151.353

              of the Revised Code whether a child cannot be placed with either

              parent within a reasonable period of time or should not be placed

              with the parents, the court shall consider all relevant evidence. If the

              court determines, by clear and convincing evidence, at a hearing

              held pursuant to division (A) of this section or for the purposes of

              division (A)(4) of section 2151.353 of the Revised Code that one or

              more of the following exist as to each of the child's parents, the court

              shall enter a finding that the child cannot be placed with either parent

              within a reasonable time or should not be placed with either parent:

              (1) Following the placement of the child outside the child's home and

              notwithstanding reasonable case planning and diligent efforts by the

              agency to assist the parents to remedy the problems that initially

              caused the child to be placed outside the home, the parent has failed

              continuously and repeatedly to substantially remedy the conditions

              causing the child to be placed outside the child's home. In
Knox County, Case No. 21CA25                                                              14

              determining whether the parents have substantially remedied those

              conditions, the court shall consider parental utilization of medical,

              psychiatric, psychological, and other social and rehabilitative

              services and material resources that were made available to the

              parents for the purpose of changing parental conduct to allow them

              to resume and maintain parental duties.

                     (2) Chronic mental illness, chronic emotional illness,

              intellectual disability, physical disability, or chemical dependency of

              the parent that is so severe that it makes the parent unable to provide

              an adequate permanent home for the child at the present time and,

              as anticipated, within one year after the court holds the hearing

              pursuant to division (A) of this section or for the purposes of division

              (A)(4) of section 2151.353 of the Revised Code;

                     * * **.

                     (16) Any other factor the court considers relevant.

       {¶44} A trial court may base its decision that a child cannot be placed with either

parent within a reasonable time, or should not be placed with either parent, upon the

existence of any one of the R.C. 2151.414(E) factors. The existence of one factor alone

will support a finding that the child cannot be placed with either parent within a reasonable

time or should not be placed with either parent. See, e.g., In re C.F., 113 Ohio St.3d 73,

2007-Ohio-1104, 862 N.E.2d 816, ¶ 50; In re William S., 75 Ohio St.3d 95, 99, 661 N.E.2d

738 (1996).
Knox County, Case No. 21CA25                                                                15

       {¶45} In the instant case, the trial court did not explicitly cite to a single factor in

R.C. 2151.414(E). However, the detailed findings in the October 27, 2021 judgment entry

and the entire record in this matter make it apparent the trial court relied on several of the

factors in R.C. 2151.414(E), including R.C. 2151.414(E)(1), failure to remedy conditions

and R.C. 2151.414(E)(2), chronic mental illness or intellectual disability. See, In re B.W.,

5th Dist. Tuscarawas No. 2016 AP 09 0045, 2017-Ohio-605, ¶ 39, appeal not allowed,

149 Ohio St.3d 1409. The trial court noted Mother’s significant cognitive deficits and their

effect on her ability to understand her own needs and those of her children. No

programming is available to sufficiently remedy Mother’s organic mental and emotional

issues, which include a traumatic brain injury, depressive disorder, impulse control issues,

ADHD, and possible borderline personality disorder.

                                            Best Interests

       {¶46} Mother’s sole assignment of error contends that the trial court’s analysis of

the best interests of the children is against the manifest weight and sufficiency of the

evidence.

       {¶47} R.C. 2151.414(D)(1) sets forth the factors a trial court shall consider in

determining the best interest of a child:

                     (D)(1) In determining the best interest of a child at a hearing

              held pursuant to division (A) of this section or for the purposes of

              division (A)(4) or (5) of section 2151.353 or division (C) of section

              2151.415 of the Revised Code, the court shall consider all relevant

              factors, including, but not limited to, the following:
Knox County, Case No. 21CA25                                                               16

                      (a) The interaction and interrelationship of the child with the

             child's parents, siblings, relatives, foster caregivers and out-of-home

             providers, and any other person who may significantly affect the

             child;

                      (b) The wishes of the child, as expressed directly by the child

             or through the child's guardian ad litem, with due regard for the

             maturity of the child;

                      (c) The custodial history of the child, including whether the

             child has been in the temporary custody of one or more public

             children services agencies or private child placing agencies for

             twelve or more months of a consecutive twenty-two-month period * *

             *;

                      (d) The child's need for a legally secure permanent placement

             and whether that type of placement can be achieved without a grant

             of permanent custody to the agency;

                      (e) Whether any of the factors in divisions (E)(7) to (11) of this

             section apply in relation to the parents and child.

      {¶48} Both the caseworker and the GAL testified it would be in the children’s best

interests to be placed in the permanent custody of the Agency. Neither child has

expressed a desire to live with Mother, and Daughter strongly does not want to live with

Mother, especially if Mother is living with Husband. The GAL recommends that Daughter

and Son should not live together in the same environment because Daughter can be a

danger to Son.    Both children have achieved a degree of stability in their current
Knox County, Case No. 21CA25                                                          17

placements; the record establishes that bringing them into Mother’s environment could

be catastrophic for all three.

       {¶49} Mother contends, though, that the case plan should have been extended

and left open for the purpose of establishing legal custody of the children to Husband

and/or Sister-in-Law. As appellee points out, neither of those people filed motions for

legal custody. Both of these people testified at the hearing and it is not evident either

wants custody of the children or understands the needs of the children.

       {¶50} Moreover, as demonstrated by the tragic record of this case, Mother herself

does not have the ability to care for the children’s unique needs, and both children are

presently in appropriate, safe placements where their needs are being met. Husband

claimed he cannot understand English to the extent that he could not tell the trial court

whether he wants or accepts custody of the children, or whether he has any criminal

record. He is absent from Mother’s life for long periods of time. Mother’s argument

ignores the fact that as of the hearing date, Husband’s green card was about to expire

and his continued residency is questionable at best.

       {¶51} Sister-in-Law admittedly orchestrated Mother’s marriage to Husband and

was unaware of the special needs of Mother’s children. Sister-in-Law voluntarily

relinquished custody of her own child to a relative. She did not demonstrate to the trial

court that she is in any position to help Mother appropriately care for her own needs or

those of the children.

       {¶52} Meanwhile, the children's needs are being addressed in their respective

placements. The children deserve permanency and Mother is not presently in a position

to provide for their needs. Along with the trial court, GAL, therapists, and doctors who
Knox County, Case No. 21CA25                                                             18

have evaluated Mother, we recognize her love for her children and her best attempts to

create an environment in which she can reunite with the children, but the organic issues

are too significant to be remedied.

       {¶53} The trial court's finding that the best interests of the children are served by

a grant of permanent custody to the Agency is not against the manifest weight of the

evidence and is supported by sufficient evidence.

       {¶54} Mother’s sole assignment of error is overruled.

                                      CONCLUSION

       {¶55} Mother’s sole assignment of error is overruled and the judgment of the Knox

County Court of Common Pleas, Juvenile Division is affirmed.

By: Delaney, J.,

Wise, Earle, P.J. and

Wise, John, J., concur.